BAC asserts that, pursuant to this court's holding in Leyva v.
                National Default Servicing Corp., 127 Nev. „ 255 P.3d 1275, 1277-
                79 (2011), only those documents required under NRS 107.086(4) are held
                to a "strict compliance" standard, and therefore strict compliance with the
                FMR 11(3) requirements that do not appear in NRS 107.086(4) are not
                mandatory. The Sheffields, however, do not rely on FMR 11(3), but
                instead point to NRS 645C.730(1) in support of their argument. NRS
                645C.730(1) states, in pertinent part, that
                            [i]t is unlawful for an employee, director, officer or
                            agent of an appraisal management company to
                            influence or attempt to influence the development,
                            reporting or review of an appraisal
                            through. . . [a]y. . . act or practice that impairs
                            or attempts to impair an appraiser's
                            independence, objectivity or impartiality.
                            Pursuant to NRS 645C.600, the provisions of NRS 645C.730
                "do not apply to . . . [a] person, limited-liability company, partnership,
                association or corporation other than an appraisal management company
                which, in the normal course of its business, employs persons for the
                performance of real estate appraisal services." (Emphases added.) Here,
                BAC's use of the services of LandSafe does not place BAC within NRS
                645C.034(1)'s definition of an appraisal management company. Rather,
                BAC functioned more as a "corporation other than an appraisal
                management company" when it employed LandSafe to perform the real
                estate appraisal for purposes of mediation and compliance with the FMRs.
                See NRS 645C.600.
                            Under the FMRs, BAC was only required, as the beneficiary,
                to "produce an appraisal" of the property at issue in the foreclosure for the
                purpose of mediation negotiation. See FMR 11(6). Thus, BAC was under
                no specific duty to provide an appraisal that benefited the Sheffields.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                Even if we were to determine that BAC qualified as an "appraisal
                management company" pursuant to NRS 645C.034(1), BAC did not
                commit an act that attempted "to impair an appraiser's independence,
                objectivity or impartiality." NRS 645C.730(k). The FMRs merely required
                BAC to produce an appraisal for purposes of mediation, which it did.
                            For the foregoing reasons, we conclude that the district court
                did not abuse its discretion in ordering the issuance of a foreclosure
                certificate. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                  J.
                                                   Hardesty


                                                     a.AA
                                                     .




                                                   Parraguirre


                                                                                  J.




                cc: Hon. Patrick Flanagan, District Judge
                     Mark L. Mausert
                     Pite Duncan, LLP
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A